Bates, Judge,
delivered the opinion of the court.
This is a suit against McBride, as maker, and Jecko and McDonald, endorsers, of a negotiable promissory note. The suit was dismissed as to McBride, apd, upon a trial by the court without a jury, a judgment was given against Jecko and McDonald. No exceptions were taken to anything done at the trial, and the only exception taken in the case is to the overruling their motion for a new trial. The defendants do not appear to have had any defence whatever to the suit.
Judgment affirmed, with ten per cent, damages.
Judges Bay and Dryden concur.